MEMORANDUM **
Gary D. Harrison appeals pro se from the district court’s summary judgment in favor of the state of Alaska in its condemnation action under 25 U.S.C. § 357. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo grants of summary judgment, Robi v. Reed, 173 F.3d 736, 739 (9th Cir.1999), cert. denied, 528 U.S. 952, 120 S.Ct. 375, 145 L.Ed.2d 293 (1999), and affirm.
We affirm the district court’s determination that the state of Alaska holds a highway right-of-way on Chickaloon River Road where it crosses the allotment held in part by Gary Harrison for the reasons stated in its order filed on October 28, 1998.
The district court properly granted summary judgment as to the valuation of the area lying outside of the previous right-of-way. See Alaska Stat. § 09.55.240(a)(5); S. Cal. Edison Co. v. Rice, 685 F.2d 354, 357 (9th Cir.1982). The state of Alaska’s evidence sufficiently supported the district court’s conclusion, and Harrison did not submit any evidence in opposition.
The district court did not abuse its discretion in denying Harrison’s motion for reconsideration. See School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
We will not consider Harrison’s contentions with respect to the federal defendants because the state of Alaska is the only appellee in this appeal.
Harrison’s remaining contentions lack merit, including the contentions pertaining to his prior separate suit to quiet title against the state of Alaska.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.